Citation Nr: 0845130	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  98-13 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Whether a May 1996 rating decision, in which the RO assigned 
an effective date of June 24, 1994, for a grant of service 
connection for generalized anxiety disorder, involved clear 
and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to June 
1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) originally on appeal from May 1996 rating decision 
issued by the RO in Togus, Maine, in which the RO granted 
service connection for a mental disorder (Generalized Anxiety 
Disorder (GAD)) and assigned an initial 10 percent rating for 
GAD, effective June 24, 1994.  Late in June 1997, the veteran 
filed a claim for an earlier effective for service connection 
for GAD, alleging that there was CUE in the May 1996 rating 
decision for not having assigned an effective date in 1982.

In an August 1997 rating decision, the RO found that the May 
1996 rating decision did not contain CUE for establishing 
June 24, 1994, as the effective date of service connection 
for GAD secondary to the veteran's service-connected 
prostatitis. The veteran filed a notice of disagreement (NOD) 
with regard to the effective date established for service 
connection for GAD, to include on the basis of CUE, in 
September 1998, and the RO issued a statement of the case 
(SOC) later the same month. The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 1998.

In an April 2000 decision, the Board, inter alia, affirmed 
the August 1997 rating decision determining that the May 1996 
rating decision did not contain CUE with regard to the 
effective date assigned for service connection for GAD.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court)).  In January 2003, the 
Court affirmed the Board's April 2000 decision denying the 
CUE claim.  See Moody v. Principi, No. 00-1557 (Vet. App. 
Jan. 9, 2003). The veteran filed a timely appeal to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In a March 2004 decision, the Federal 
Circuit found that the standard applied by the Court was 
legally erroneous and vacated the Court's January 2003 
decision, remanding the case back to the Court for decision 
under the correct legal standard.  See Moody v. Principi, 360 
F.3d 1306 (Fed. Cir. 2004).  Subsequently, while the case was 
still at the Federal Circuit, VA and the veteran entered into 
a settlement agreement that required the RO to complete a 
review of the veteran's claims file to determine whether, 
when read sympathetically, any of the veteran's filing prior 
to June 24, 1994 raised an informal claim for service 
connection for a psychiatric disorder secondary to service- 
connected prostatitis.  If one was found, VA agreed to revise 
the effective date assigned, determine the disability rating 
for the period from the revised award date, and vacate the 
August 1997 rating decision, denying the veteran's CUE claim.  
On April 19, 2005, the Federal Circuit granted the veteran's 
motion to voluntarily dismiss his appeal, in conjunction with 
the terms of the settlement agreement.

In a May 2005 rating decision, the RO determined that an 
informal claim for service connection for a psychiatric 
disorder secondary to service-connected prostatitis had not 
been filed prior to June 24, 1994.  After further 
development, in June 2006, the RO issued an SOC affirming the 
May 2005 rating decision.  When denying the claim on appeal, 
the RO characterized the issue as whether or not an informal 
claim for service for an acquired psychiatric condition, as 
secondary to service-connected chronic prostatitis, was filed 
prior to June 24, 1994.  However, the Board has 
recharacterized the issue on appeal (as set forth on the 
title page) to reflect the issue that was on appeal and was 
the subject of the settlement agreement at the Federal 
Circuit.

In May 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of the hearing is of record.

In March 2008, the Board remanded this matter to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  After partially completing the 
requested actions, the AMC continued the denial of the claim 
(as reflected in July 2008 SSOCs)) and returned this matter 
to the Board for further appellate consideration.

For the reason explained below, the matter on appeal is, 
again, being remanded to the RO, via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

As noted above, the veteran testified during a 
videoconference hearing before the undersigned in May 2007.

In response to a May 2008 letter from the RO, the veteran, 
through his attorney, submitted additional relevant treatment 
records from the Vet Center in Bangor, Maine, dated from 
December 1993 to August 2007.   

In September 2008, the veteran's attorney submitted an 
additional VA Form 9 in which the veteran requested a 
videoconference hearing before the Board.

In December 2008, the veteran's attorney, on his behalf, 
requested a hearing before the Board.  

The Board notes that under the regulations in effect, the 
veteran is not precluded from testifying at multiple Board 
hearings.  See 38 C.F.R. §§ 20.700-20.717 (2008). 
Pursuant to 38 C.F.R. §§ 3.103(b)(2) and 20.700 (2008), a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person. See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).  In this case, since 
additional evidentiary development has occurred with respect 
to his claim since his last hearing, the veteran must be 
provided an opportunity to present testimony during a 
hearing.  Since the RO schedules video conference hearings 
before a Veterans Law Judge held at the RO, a remand of this 
matter to the RO is warranted.



Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
video conference hearing before a 
Veterans Law Judge pursuant to the 
veteran's September 2008 request.  The RO 
should notify the veteran and his 
attorney of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

